Per Curiam,
Mason, Chief Justice.
The complainant having suffered a judgment by default, in an action brought against him by Campbell, upon a promissory note, filed the bill in this case, to restrain proceedings^ law, for various reasons therein set forth. We do not find it necessary to consider more than a single point—the negligence of the complainant, in not making his defence at law. If he had no other means of defence, it was incumbent on him to have filed his bill of discovery, in aid of the suit at law. Where a defendant has lain by, and failed to do so, without sufficient excuse, courts of equity have always refused to interfere.
In the present case, no sufficient excuse is shown by the complainant, for not presenting to the court at law, the very matters of defence which he now urges in his bill; and which had they been there substantiated, would have been as available at law as in equity. We think therefore the demurrer should have been sustained, if presented in such a way as to have been considered at all, and of this the District Court was the proper judge. A least, no objection having been made on the ground that the record shows the demurrer to have been considered after making a final decree in the causo without anything to show that the decree had been previously opened, we shall not raise the objection ourselves. The decree of the court will therefore be reversed, the demurrer sustained and the bill dismissed.